Parker, J.
In considering these questions, the court perceives, from the capias against White referred to, and the return of the deputy sheriff thereon, that this is, in fact, a criminal proceeding against a high sheriff for the negligence or misfeasance of his deputy; and that it is a prosecution in the county of Richmond for an act done in Essex. Thinking that the high sheriff is not thus liable, and that if he were, he could only be proceeded against, in the mode here adopted, in the county of Essex, where the act complained of was committed; and waiving other objections, such as the want of leave to file the information, which this demurrer might raise:
“ This court is of opinion, upon the whole case, that as the offence was committed in the county of Essex, the circuit superiour court for the county of Richmond had no jurisdiction thereof in this mode of proceeding; and that, as the misconduct charged in the information, was the act of the deputy sheriff, and not of the high sheriff, the latter is not liable to be indicted therefor; and, therefore, that no information ought to have been filed against the said Lewis, and that a nolle prosequi ought to be directed to be entered by the said superiour court.”